Title: Henry Knox’s Report on Military Preparations, with Cabinet Opinion, 6 September 1793
From: Knox, Henry,Cabinet
To: Washington, George


          
            War Department September 6. 1793.
          
          The Secretary of War humbly reports to the President of the United States
          That the following measures appear necessary to be taken in order in some degree to
            place the United States in a situation to guard themselves from injury by any of the
            belligerent powers of Europe.
          1st To have all the small arms of the United States put in order for immediate use.
          2dly To have all the cannon in possession of the United States whether for the field or
            for batteries, either new mounted or repaired as the case may require.
          3d To purchase one hundred tons of Lead.
          
          4th To purchase one hundred tons of Saltpetre or the equivalent in Gun powder.
          5th To have the useless brass cannon in the arsenal at Springfield cast into field
            pieces, and to have the same mounted.
          6th To engage one thousand rifles to be made. 7th To
            remove the surplus arms and stores from Philadelphia to Trenton. 8th To remove the surplus stores from West point to Albany.
          7th To remove the surplus arms and stores from Philadelphia to Trenton.
          8th To remove the surplus stores from West point to Albany.
          9th To make certain repairs at Forts Putnam, and Clinton at West point on Hudson’s
            river, so as to prevent its being surprized or insulted.
          Most of these measures have been put in train in pursuance of certain verbal directions
            from the President of the United States, but the subscriber humbly conceives it proper
            to submit a connected view thereof for his approbation, as it will be necessary to
            prepare estimates of the expences attendant thereon, in order to be laid before the next
            session of Congress. All which is respectfully
            submitted.
          
            H. Knox secy of War
          
          
            We are of opinion that the preceding measures should be carried into effect.
          
          
            Th: Jefferson
            Edm: Randolph
          
        